383 F.2d 987
R. C. DANIELS, Jr., Appellant,v.R. B. VAUGHN, Appellee.
No. 24001.
United States Court of Appeals Fifth Circuit.
November 2, 1967.

Appeal from the United States District Court for the Southern District of Mississippi, William Harold Cox, Judge.
T. H. Smith, Jr., Wiggins, Miss., for appellant.
Ray M. Stewart, R. I. Prichard, III, Picayune, Miss., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
In the district court the litigation from which this appeal arises was tried to the court without a jury. The issues were primarily questions of fact and the court's decision involved determination of questions of credibility. The district judge was of the opinion that the plaintiff, who is the appellant here, had not made out a case. This Court is of the same opinion. The judgment of the district court is


2
Affirmed.